ROSS, Circuit Judge.
This cause was submitted to the court below upon the pleadings and an agreed statement of facts, from which it appeared that the assessments for the municipal improvement in question were levied in accordance with what is known as the “front-foot rule”; and the court, being of the opinion that under the decision of the supreme court in the case of Village of Norwood v. Baker, 172 U. S. 269, 19 Sup. Ct. 187, 43 L. Ed. 443, assessments so levied were necessarily invalid, gave the complainants judg*1017ment On the authority of French v. Paving Co., 181 U. S. 324, 21 Sup. Ct. 625, 45 L. Ed. 879, Wight v. Davidson, 181 U. S, 371, 21 Sup. Ct. 616, 45 L. Ed. 900, and similar decisions decided at the same time and reported in the same volume, explaining, if not qualifying, the case of Village of Norwood v. Baker, the judgment is reversed, and cause remanded, with directions to the court below to enter judgment for the defendant